Judge Owsley
delivered the opinion of the court.
This action having been brought in the name of the assignee upon an obligation not assignable at common law, and under an assignment made prior to the passage of the act authorising the assignment of such writings, according to the repeated decisions of this court, cannot be sustained.
The judgment in favor of the plaintiff in the circuit court, must, therefore, be reversed with cost, the cause remanded to that court, and judgment entered in favor of the defendants there, upon their demurrer to his declaration.